Citation Nr: 1000828	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability to include pes planus.

2.  Entitlement to service connection for chronic sinusitis.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for bronchial pneumonia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to August 
1955.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In an unappealed January 1956 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
bronchial pneumonia.

The Veteran's claims for entitlement to service connection 
for bronchial pneumonia and a sinus condition were denied in 
a March 2002 rating decision.  The Veteran disagreed and 
perfected an appeal.  The Veteran's February 2003 claim for 
entitlement to service connection for a bilateral foot 
condition was denied in a January 2004 rating decision.  The 
Veteran disagreed and perfected an appeal.

In a March 2006 decision, the Board remanded the claims for 
scheduling of a hearing before a Veterans Law Judge (VLJ).  
In January 2007, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned VLJ.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In a June 2007 decision, the Board remanded the claims for 
further evidentiary and procedural development.



Issues not on appeal

The Board received correspondence from the Veteran in 
September 2009 after the Veteran's VA claims folder had been 
transmitted to the Board from the RO.  In the correspondence, 
the Veteran appears to raise an issue of an earlier effective 
date regarding his left leg, and contends that he received 
incorrect payments from VA.  He states that he seeks to 
appeal those matters.  These matters have not been addressed 
by the RO and referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a 
conclusion that the Veteran's bilateral foot disability is 
unrelated to his active duty military service.

2.  A preponderance of the competent evidence supports a 
conclusion that the Veteran's sinusitis condition is 
unrelated to his active duty military service.

3.  The unappealed January 1956 rating decision is final.

4.  Evidence received since the January 1956 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bronchial 
pneumonia.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral foot 
disability to include pes planus is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
4.9 (2009).

2.  Entitlement to service connection for a chronic sinus 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Since the January 1956 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a bronchial pneumonia condition is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he had a sinus 
condition during service and that it is related to his 
current sinus condition.  The Veteran also contends that his 
congenital bilateral foot condition was aggravated during 
service.  Finally, the Veteran seeks to reopen a claim for 
entitlement to service connection for bronchial pneumonia 
which he contends he had during service and continues to have 
residuals. 

In a claim to reopen a previously denied claim, the Board 
must first determine whether new and material evidence has 
been submitted before reopening the claim and adjudicating it 
on the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant.]  See also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the Veteran 
with all legally required notice and to request that he 
identify any healthcare providers who have treated him for 
the claimed conditions.  The remand also required VBA to 
obtain all VA clinical records pertaining to the Veteran's 
claimed conditions.  VBA was ordered to provide the Veteran 
with pulmonary and podiatry examinations, and to provide the 
Veteran with adequate notice of the times, dates and 
locations of the medical examinations.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record shows that the Veteran was provided 
legally required notice in a letter dated January 2008, and 
the same letter also requested that he identify health care 
providers who had treated his claimed conditions.  In 
addition, the Veteran was provided November 2008 notice of 
medical examinations, which included examinations in December 
2008 and January and February 2009.

After review of the entire record, the Board finds that VBA 
substantially complied with the June 2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated August 2001, October 2006 and January 2008.  All 
letters informed the Veteran that to substantiate a claim for 
service connection the record evidence needed to show that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

The Veteran also seeks to reopen a claim that has been 
previously denied, and presents an issue of whether new and 
material evidence has been submitted.  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

In this case, the Veteran was informed of what evidence was 
needed to establish new and material evidence in the October 
2006 and January 2008 letters.  Specifically, the notices 
informed the Veteran of the meaning of the terms "new" and 
"material," and both informed of the basis for the prior 
denial for service connection and that the new evidence must 
relate to those facts; that is, that medical examinations 
revealed that the Veteran had no residuals of pneumonia and 
that the ultimate diagnosis during service was that the 
Veteran had viral, rather than bronchial, pneumonia.  The 
Board further observes that the RO essentially used language 
that substantially follows the regulatory language of 
38 C.F.R. § 3.156, set forth below.

The Veteran was further notified in all the above letters 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, including requests 
for any pertinent records held by Federal agencies, such as 
military records, and VA medical records. The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, the Board notes that the Veteran was informed in the 
October 2006 and January 2008 notice letters of how VA 
determines a disability rating and an effective date in 
accordance with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in April 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, and has obtained all private 
medical records identified by the Veteran.  The Veteran has 
received medical examinations pertaining to his claim 
including those provided in December 2008 and January and 
February 2009.  VA has further assisted the Veteran 
throughout the course of this appeal by providing him with 
statements of the case which informed him of the laws and 
regulations relevant to his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony at a hearing 
before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits. 

Entitlement to service connection for a bilateral foot 
disability to include pes planus.

Entitlement to service connection for chronic sinusitis.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. See 38 C.F.R. §§ 3.303(c), 4.9 
(2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service. See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

Analysis

The Veteran first contends that he was assigned to a unit in 
Korea that was tasked with foot patrols.  He has testified 
that the continuous walking aggravated the condition of his 
surgically corrected congenital club foot condition.  See 
January 2007 hearing transcript at pages 11-22.  He also has 
obliquely testified that he had continuous and chronic nasal 
condition as a result of a nose injury during service.  See 
January 2007 hearing transcript at pages 8-11; and, Veteran's 
statement received August 2002.  As noted above, in order to 
establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson supra.  The Board will address each element in turn 
as to each claimed condition.

With regard to element (1) and the bilateral foot condition, 
a VA podiatrist reviewed the Veteran's VA claims folder and 
examined the Veteran in January 2009.  The examiner diagnosed 
the Veteran with pes planus of both feet.  Thus, element (1) 
is satisfied.

With regard to element (1) and the claimed sinus condition, 
the Veteran was examined by a VA physician in February 2009.  
The examiner diagnosed the Veteran with chronic sinusitis 
with nasal obstruction.  Thus, element (1) is satisfied.

With regard to element (2) and the bilateral foot condition, 
the Veteran's service treatment records show that the Veteran 
entered service with bilateral congenital club feet for which 
he had received surgical corrections as a child.  See July 7, 
1953, entry physical examination report.  Thus, the Veteran 
does not benefit from the presumption of soundness regarding 
the bilateral foot condition.  A July 1954 treatment note 
indicates that the Veteran was diagnosed with pes planus as a 
result of the pre-existing condition and exempted from guard 
duty.  An August 1955 Medical Board determined that the 
Veteran did not meet minimum physical standards as a result 
of his inability to continue with active duty because of 
painful deformities of both feet.  As noted in the law and 
regulations section above, congenital defects are not 
considered to be diseases or injuries for which compensation 
can be paid under VA regulations.  However, if congenital 
defects are aggravated during service, compensation may be 
appropriate.  

The record shows that the Medical Officer who signed the 
August 1955 Medical Board report indicated that:

Further active duty is likely to lead to an 
increase in symptoms and justify a claim against 
the government for service aggravation.  He [the 
Veteran] does not feel that his feet have been 
permanently aggravated by this tour of duty.


Since that statement, however, the Veteran has contended 
that his condition was aggravated during service.  
However, the first statements regarding the aggravation 
of the condition were received by VA in August 2002, 
more than 35 years after the Veteran stated his feet had 
not been permanently aggravated.  Moreover, the Veteran 
had sought on several occasions to obtain service 
connection for his pneumonia condition, but did not 
raise the issue of his bilateral foot condition at any 
of those times.  

The Court of Appeals for Veterans Claims (Court) has held 
that contemporaneous evidence has greater probative value 
than history as reported by the claimant. See Curry v. Brown, 
7 Vet. App. 59, 68 (1994).  The contemporaneous evidence is 
that the Veteran felt in 1955 that he didn't aggravate his 
foot condition.  It is only 35 years later that he has made 
such a contention, with nothing mentioned during the 
intervening decades.  In sum, the Board finds that the 
contemporaneous evidence is more probative than the 35 year-
old contentions of the Veteran.  Thus, the Board finds that 
the preponderance of probative evidence is against Hickson 
element (2), and the claim for entitlement to a bilateral 
foot condition fails for that reason.

With regard to element (2) and the chronic sinusitis claim, 
the Veteran claims that he was injured when he tripped and 
fell during guard duty, and broke his nose on his rifle butt.  
He claims to have received treatment at an evacuation 
hospital.  He contends that he has had subsequent infections 
and sinusitis since the injury.  See August 2002 statement.  
On the other hand, he testified that he injured his nose when 
he fell while marching.  See January 2007 hearing transcript 
at pages 8-9.  He claimed at the hearing that he was treated 
at an evacuation hospital during service for a broken nose 
and treated in 1957 at a Boston area VA Medical Center for 
his sinus condition.  

The Board has reviewed the Veteran's service medical records 
and has not found any treatment for the Veteran's nose, nor 
is there any evidence that the Veteran was treated for sinus 
infections or sinusitis during service.  There is, however, 
the Veteran's entrance physical examination report which 
shows that the Veteran had a mild deviated left septum upon 
entry to active duty, and the February 2009 VA examiner noted 
the medical record showed the Veteran had nasal septum 
surgery in February 1957 for deviated septum.  However, there 
is no medical evidence in the record indicating that the 
Veteran had sinusitis within a year after discharge from 
active duty.

As stated above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service.  Thus, as above, the Veteran 
does not benefit from a presumption of soundness with regard 
to the deviated left septum.  

There is lay evidence of record that the Veteran had sinus 
problems after service.  First, the Veteran's statements, 
beginning with his February 2001 claim, that he had sinus 
infections resulting from the trauma to his nose during 
service.  Second, the Veteran's son submitted a statement 
dated February 2003 in which he recalled that his father 
would have "very bad colds and heavy nagging cough that 
would linger all winter long," and that he would also suffer 
from severe sinus allergies during "allergy season," and 
that the Veteran told him that the sinus symptoms had not 
manifested until after the surgery in 1957.  Lay statements 
regarding what a witness has observed are competent evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  
Thus, both the Veteran and his son are competent to provide 
statements regarding what symptoms the Veteran manifested at 
particular times.  However, the credibility and probative 
value of such statements is still within the fact-finding 
province of the Board.  See Buchanan at 1336-37.

The Board finds that the statements are not probative or show 
that the symptoms did not manifest within the first year 
after the Veteran's discharge.  First, the Veteran is not 
competent to provide an opinion regarding causation.  Thus, 
his statements to the effect that the trauma suffered during 
service is the cause of sinusitis or that a deviated septum 
is the cause of his sinus problems are outside the scope of 
his competence.  See Espiritu, supra.  Second, the Veteran 
has said two things in support of his claim: (1) that the 
sinus conditions began during service after the 1954 injury 
to his nose; and (2) that the conditions manifested after the 
1957 surgery.  With regard to the statements that they began 
during service, the Board finds that the statements are 
outweighed by the contemporary evidence of record which 
support a conclusion that there were no symptoms manifested 
during service and, indeed, that there was no injury to the 
nose.  See Curry, supra.  With regard to the manifestation of 
symptoms after the 1957 surgery, the Board finds that those 
symptoms were well after the 1-year period of his discharge 
from active duty.  For those reasons, the Board finds that 
Hickson element (2) is not satisfied with regard to the claim 
for a chronic sinus condition.  The claim fails for this 
reason.

With regard to element (3) and the bilateral foot claim, the 
January 2009 VA examiner opined that "it is less likely than 
not that this Veteran's club foot/pes planus foot problems 
were caused by his military history."  The only other 
evidence of such a medical nexus are the statements of the 
Veteran.  There is nothing in the record which indicates that 
he has the medical training or experience to provide such a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, his 
statements are not probative and are outweighed by the 
statement of the VA examiner.

With regard to element (3) and the claim for a chronic 
sinusitis condition, the Board observes that without evidence 
of an in-service incurrence or injury, there can be no nexus 
between the current sinus condition and such an in-service 
injury or incurrence.

The Board finds that the claims for entitlement to service 
connection for a bilateral foot condition and a chronic sinus 
condition are not warranted.








	(CONTINUED ON NEXT PAGE)



Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bronchial pneumonia.

The relevant law and regulations for service connection - in 
general have been stated above and will not be repeated here.

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003) (2009)].  However, this 
change in the law pertains only to claims filed on or after 
August 29, 2001. The Veteran's request to reopen his claim 
was initiated in February 2001; therefore, his request will 
be adjudicated by applying the former section 3.156, which is 
described immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran has submitted a claim to reopen a previously 
denied claim for entitlement to service connection for 
bronchial pneumonia.  Essentially he contends that he 
continues to suffer from residuals of bronchial pneumonia he 
suffered during active duty.  As noted above, the Veteran's 
claim to reopen was received by VA in February 2001.

Preliminarily, the Board notes that a January 1956 rating 
decision denied the Veteran's initial claim for entitlement 
to service connection for bronchial pneumonia.  The Veteran 
did not appeal that rating decision.  Thus, the rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).



"Old" evidence

The January 1956 rating decision included the consideration 
of the Veteran's service medical records and a December 1955 
VA medical examiner's report.  In essence, the service 
medical records revealed the Veteran was hospitalized between 
December 18, 1953 and January 4, 1954, and treated for 
pneumonia.  The record also establishes that medical 
laboratory tests identified no bacteria organism, and that 
the Veteran's condition was deemed to be due to a viral 
infection.  The service treatment record also shows that 
there was no respiratory disorder noted during the Veteran's 
discharge physical and that his lungs were clear upon 
discharge physical examination.  The December 1955 VA medical 
examiner's report indicated the Veteran had no current 
manifestations or residuals of pneumonia.  

The January 1956 rating decision

The January 1956 rating decision noted the evidence described 
above and concluded that there was no current pneumonia 
disability or residuals of pneumonia shown by the evidence.  
The Veteran was notified of the decision in a letter dated 
February 3, 1956.  In terms of Hickson elements, there was no 
evidence of element (1), a current disability.  There was 
evidence of element (2), an injury or event during service.  
However, there was no evidence of element (3), medical 
evidence of a nexus between the current condition and the in-
service incurrence of pneumonia.

Newly submitted evidence

The newly submitted evidence includes the statements of the 
Veteran.  He essentially stated that he continues to have 
residual manifestations of the bronchial pneumonia he 
suffered in 1953-1954 during service.  The evidence also 
includes the December 2008 VA medical examiner's report.  The 
examiner reported a diagnosis of "mild and partially 
reversible airflow obstruction," and a "clinical history 
[that] is most consistent with mild chronic obstructive lung 
disease due to long standing smoking, but could reflect 
asthmatic bronchitis in light of significant bronchodilator 
response."  The examiner concluded that "it is unlikely 
that these pulmonary symptoms or spirometric abnormalities 
were the result of the pneumonia suffered during his period 
of military service."  The evidence also includes the 
clinical history of two clinicians from May and June 1999 
which indicate the onset of respiratory symptoms "within the 
past one to several years."  

Discussion

As indicated above, under the old definition, new and 
material evidence is defined as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is presumed.  
See Justus supra.  There must be new and material evidence as 
to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans 
supra.

Here, the newly submitted evidence includes evidence of a 
current disability.  Thus, there has been evidence submitted 
with regard to Hickson element (1) which did not exist in 
1956.  However, there is no medical evidence that has been 
submitted which establishes a nexus between the current 
disorder and the in-service incurrence of pneumonia.  Indeed, 
the competent medical evidence supports a conclusion that 
there is no such nexus.  Thus, the evidence of record 
continues to show that there is no connection between the 
current condition and the pneumonia incurred during service.  

To the extent that the Veteran's contentions that his current 
respiratory condition is related to his bout of pneumonia 
during service, the statements are not probative and are not 
sufficient to reopen the claim.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection. In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  

For those reasons, the Board finds that new and material 
evidence has not been received as to the crucial elements of 
the Veteran's claim of entitlement to service connection for 
bronchial pneumonia, medical nexus.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between 
service and the claimed disability].  The claim is therefore 
not reopened and the benefit sought on appeal remains denied.


ORDER

Entitlement to service connection for a bilateral foot 
condition is denied.

Entitlement to service connection for a chronic sinus 
condition is denied.

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for bronchial pneumonia is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


